Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Technology Fund Supplement dated September 26, 2008 to the current Class A, B and C Prospectus On September 9, 2008, the Board of Trustees of the Trust (the Board) approved the acceleration of the automatic conversion of all outstanding Class B shares of the Fund to Class A shares of the Fund from eight years after the month in which they were purchased to September 26, 2008 (the Conversion Date). On the Conversion Date, shareholders of Class B shares will receive a certain number of Class A shares based on each class of shares relative net asset value on such date and all outstanding Class B shares of the Fund will be cancelled. As a Class A shareholder, you will benefit from lower fees and expenses, while maintaining your investment in the same John Hancock Technology Fund (the Fund). For more information regarding Class A shares, including relevant sales charges and fees and expenses, please see the Funds Prospectus and Statement of Additional Information (SAI). No sales charges will be charged to any shareholder in connection with the conversion. The conversion is not a taxable event for federal income tax purposes. Also on September 9, 2008, the Board approved the termination of sales of Class B shares of the Fund to the public effective September 26, 2008 after the close of business. As of such effective date, any and all references to Class B shares of the Fund in the Prospectus and SAI are deleted.
